Citation Nr: 0023038	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs 


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from September 1964 to 
June 1971.  By rating action dated in December 1996 the 
Department of Veterans Affairs (VA) Regional Office Portland, 
Oregon, among other things, denied entitlement to service 
connection for a skin disability and hypertension.  The 
veteran appealed from those decisions.  In a July 1997 rating 
action the regional office granted service connection for 
tinea versicolor with a 10 percent evaluation effective from 
June 6, 1996, date of receipt of the veteran's claim.  The 
regional office continued the denial of service connection 
for hypertension.  The veteran was also sent a supplemental 
statement of the case in July 1997 which included the issue 
of an earlier effective date for the grant of service 
connection for tinea versicolor.  In February 2000 the 
veteran and his wife testified at a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.  

During the February 2000 Board hearing, the veteran expressly 
withdrew the issue of an earlier effective date for the grant 
of service connection for his skin condition as an appellate 
issue.  Thus, that matter is no longer in an appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an evaluation in 
excess of 10 percent for his skin condition has been obtained 
by the regional office.  

2.  During service, in August 1969, the veteran complained of 
heart problems, but no cardiovascular disorder or 
hypertension was diagnosed. 

3.  When the veteran was examined for release from active 
duty in May 1971 his blood pressure and heart were normal.  

4.  Hypertension was initially medically demonstrated many 
years following the veteran's separation from military 
service.  

5.  The evidence of record does not establish any link 
between the veteran's current hypertension and his active 
military service.  

6.  The veteran's skin disorder is manifested by flat, 
reddish-brown macules primarily over the chest and shoulders.  
There is constant itching as a result of the skin disorder 
and also flaking and exudation.  

7.  The veteran's skin disorder is productive of severe 
symptomatology.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

2.  An evaluation of 30 percent is warranted for the 
veteran's skin disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he had not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for 
hypertension is not well grounded.  The Board further finds 
that the claim for an evaluation in excess of 10 percent for 
the veteran's skin condition is well grounded.  The Board is 
satisfied that all relevant facts regarding that claim have 
been properly developed.  

1.  The Claim for Service Connection for Hypertension.  

The veteran's service medical records reflect that a heart 
murmur was noted on a physical examination for active duty in 
September 1964.  No murmur was noted on a reenlistment 
examination in May 1968 and his blood pressure was 118/78.  
He was seen in August 1969 with a complaint of having had a 
heart attack.  He complained of pain under his sternum, 
difficulty breathing, a light headedness for several minutes.  
A blood pressure of 124/84 was recorded and his pulse rate 
was 80.  The heartbeat was regular to irregular.  An 
electrocardiogram was within normal limits.  No disorder was 
diagnosed and a tranquilizer was prescribed.  

The veteran was again seen during service in June 1970 with 
complaints of fever, etc.  His blood pressure was 130/80.  
When he was examined for release from active duty in May 1971 
his blood pressure was 128/84.  Clinical evaluation of the 
heart was normal.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1996.  

Records were received from Kaiser Permanente reflecting that 
the veteran was treated in October 1988 for conditions 
including his skin disease.  A blood pressure reading of 
150/90 was recorded.  

The veteran was afforded a VA examination in October 1996.  
It was reported that he had a history of hypertension that 
had been diagnosed five or six years previously.  He was 
currently being treated with medication for his blood 
pressure.  On physical examination a blood pressure reading 
of 154/98 was recorded.  The cardiac examination showed a 
regular rate and rhythm with normal S1 and S2 with no 
murmurs, rubs or gallops.  The diagnoses included 
hypertension.  

During the February 2000 Board hearing the veteran indicated 
that he was not presenting any testimony regarding the issue 
of service connection for hypertension but did not want to 
withdraw that issue as an appellate issue.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran's service medical records reflect that he was 
seen in August 1969 with a complaint of having had a "heart 
attack."  He reported pain under his sternum.  However, 
physical examination reflected that his blood pressure was 
normal and an electrocardiogram was also within normal 
limits.  When he was examined in June 1970 his blood pressure 
was normal and his blood pressure was normal at the time of 
his physical examination for release from active duty in 
May 1971.  The heart was also normal at that time.  
Hypertension was initially medically reported many years 
following the veteran's separation from military service.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In this case, 
the veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for hypertension.  There is no indication 
of any medical link between his current hypertension and his 
military service, or any incident of service.  The episode of 
August 1969 did not result in any cardiac diagnosis and no 
elevated blood pressure readings were recorded.  Given the 
evidence that is of record, the claim for service connection 
for hypertension may not be considered well grounded.  Since 
the claim is not well grounded it must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  
II.  The Claim for an Evaluation in Excess of 10 Percent for 
Tinea Versicolor.  

The veteran's service medical records reflect that he was 
seen for a rash involving his back, chest and arms.  The 
impression was tinea versicolor.  

When the veteran was afforded the VA examination in 
October 1996 he reported a chronic rash involving his chest 
and both arms for many years.  The condition had been 
diagnosed as tinea versicolor in the past.  He had been 
treated with topical shampoos which had done little to 
improve his symptoms.  

Examination of the chest showed slightly hyperpigmented 
scaling lesions consistent with tinea versicolor on the upper 
arms.  In the sun exposed areas the lesions were slightly 
hypopigmented compared with the surrounding skin.  The 
pertinent diagnosis was tinea versicolor.  

The veteran was afforded a VA dermatological examination in 
June 1997.  It was indicated that while stationed in Vietnam 
he had developed a dermatophytosis of the chest, back and 
arms.  The rash was very pruritic and was worse during the 
summer.  When he tanned it left hypopigmented areas.  He had 
tried several types of shampoos that had not relieved him of 
the condition.  The condition never cleared.  He was bothered 
with the rash throughout the year.  It caused him 
unpleasantness in that it was itchy and he would scratch 
until he had abraded himself.  The infected areas remained 
fairly much the same, having extended from the anterior chest 
down onto the upper abdomen.  Examination showed flat, 
reddish-brown, irregular macules of varying dimensions over 
the chest and shoulders primarily.  There were some scattered 
lesions on the posterior thorax.  He also had those lesions 
over the deltoid.  The assessment was tinea versicolor of the 
trunk and upper arms.  It was noted it was a fungal condition 
that was difficult to eliminate.  

During the February 2000 Board hearing, the veteran related 
that his skin condition involved his chest, back, hairline 
around his neck, shoulders and down into his arms.  He stated 
that the condition caused constant itching.  When he removed 
his shirt it was very visible.  It had spread to his ears and 
legs.  The itching was worse during the winter but the 
flakiness appeared worse during the summer.  The vesicles 
popped open and emitted a clear fluid.  If he was out in the 
sun, the skin condition left big white splotches.  The 
veteran's wife related that he had small clear blisters from 
scratching.  She stated that if the veteran was without his 
shirt the rash could be seen across the room.  

A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. Part 4, Code 7806.  

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims indicated that there was a distinction between a 
veteran's initial dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
note as "staged" ratings.  

In this case, the VA examinations have disclosed that the 
veteran has flat, reddish-brown macules of various sizes 
primarily over the chest and shoulders.  During the February 
2000 Board hearing he testified that the skin condition 
involved his chest, back, hairline around the neck, shoulders 
and arms.  He also related that the skin condition caused 
constant itching.  He stated that he had flaking and that the 
vesicles opened and emitted a clear fluid.  These findings 
have been essentially confirmed on examination.  The symptoms 
of the veteran's skin condition vary from season to season.  
The Board has considered remanding the veteran's appeal on 
this issue for an examination during a period of exacerbation 
as required by Ardison v. Brown, 6 Vet. App. 405 (1994), but 
has elected to accept the veteran's description of the 
manifestations when at their worst as accurate.  Accepting 
the veteran's descriptions, the itching appears to be 
constant and there is some discharge which amounts to a form 
of exudation.  With resolution of all doubt in his favor, it 
appears that the veteran's skin condition is of such extent 
and severity so as to approximate a 30 percent evaluation 
under the provisions of Diagnostic Code 7806.  The more 
serious symptoms, such as ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations so as to 
warrant entitlement to the even higher evaluation of 
50 percent under that diagnostic code have not been 
demonstrated.  The evidence indicates that the veteran's skin 
disorder has not changed significantly since the initial 
rating and thus possible staging of the ratings under 
Fenderson is not for consideration.  In arriving at its 
decision with regard to the veteran's claim for an increased 
rating for his skin condition the Board has resolved all 
doubt in his favor.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hypertension is not 
established.  The appeal is denied to this extent.  

Entitlement to an evaluation of 30 percent for the veteran's 
skin disability is established.  The appeal is granted to 
this extent.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

